Title: Thomas Jefferson to Stephen Cathalan, 6 March 1815
From: Jefferson, Thomas
To: Cathalan, Stephen (Etienne)


          My good and much esteemed friend  Monticello Mar. 6. 1815.
          I am much gratified by the opportunity of recalling myself to your recollection by this letter which will be handed you by my friend Doctor Barton. he is one of the Vice presidents of the American Philosophical society, and of the Professors of the University of Philadelphia, distinguished by his writings in the Physical sciences. he tries a sea-voyage and the air of Europe for the benefit of his health, and will surely visit Marseilles in his route. recieve him as my friend and add this to former testimonies that my respect for you has been thought worthy of a friendly reciprocation. Accept the assurance of my constant and sincere esteem and respect.
          Th: Jefferson
        